United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
CORPS OF ENGINEERS, Jacksonville, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-211
Issued: June 25, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On November 5, 2012 appellant filed a timely appeal from a May 17, 2012 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration as it was untimely filed and did not establish clear evidence of error. As the last
merit decision, August 27, 2002, was issued more than one year prior to the filing of the appeal,1
the Board lacks jurisdiction to review the merits of this case pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and did not demonstrate clear evidence of error.
1

For final adverse decisions of OWCP issued prior to November 19, 2008, a claimant had up to one year to
appeal to the Board. See 20 C.F.R. § 501.3(d)(2). For final adverse decisions of OWCP issued on and after
November 19, 2008, a claimant has 180 days to file a Board appeal. See 20 C.F.R. § 501.3(e)(3).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. By decision dated November 19, 1999,
the Board reversed December 3 and August 14, 1997 decisions, denying appellant’s occupational
disease claim.3 It found that he had established that he sustained staphylococcus aureus and
dermatitis herpetiformis due to exposure to coliform-positive waste water in the course of his
federal employment. By decision dated August 27, 2002, the Board affirmed an OWCP decision
reducing appellant’s compensation to zero effective August 5, 2001 as he failed to cooperate
with vocational rehabilitation.4The facts and circumstances as set forth in the prior decisions are
hereby incorporated by reference.
OWCP subsequently expanded acceptance of appellant’s claim to include streptococcal
septicemia, contact dermatitis, sebaceous cyst, actinic keratosis and a post-traumatic wound
infection.
On February 16, 2011 appellant, through his senator, requested reconsideration. He
related that he sustained ischemic heart disease due to his post-traumatic wound infection and
that OWCP’s failure to approve prompt treatment worsened his condition. Appellant maintained
that he had shown “good faith effort” under section 8113(b) and disability under FECA. He
related that a June 7, 1996 decision by the Merit Systems Protection Board (MSPB) “offered
reinstatement/reemployment after medical and vocational rehabilitation” but that OWCP did not
assist him with “the means to aid the accomplishment of this settlement offering.” Appellant
indicated that he began vocational rehabilitation services with the State of Florida in 1996.
On February 16, 2011 appellant requested medical benefits for his ischemic heart disease.
In a report dated March 7, 2012, Dr. Rogena Johnson, Board-certified in family medicine,
related, “[Appellant] has a history of stapholococcal skin infection causing septicemia and
chronic recurring abscess formation that he developed as a direct result of exposure to this
bacteria while on the job many years ago. As a result of the septicemia he developed heart valve
damage, severe, leading to congestive heart failure….”5 She discussed his emergency heart
valve replacement and attributed the damage to his heart value to the original bacteria,
methicillin-resistant staphylococcus aureus (MRSA).
On May 1, 2012 appellant requested reconsideration. He maintained that he had
complied with vocational rehabilitation in 2002, as confirmed by Alice Burrows, a rehabilitation
counselor addressing his participation in a program at a state university. Appellant noted that he
3

Docket No. 98-1039 (issued November 19, 1999). On June 5, 1996 appellant, then a 42-year-old former
hydrological technician, filed an occupational disease claim alleging that he sustained staphylococcus aureus and
dermatitis herpetiformis due to factors of his federal employment.
4

Docket No. 02-976 (issued August 27, 2002).

5

In a report dated January 10, 2012, Dr. Johnson related that appellant had undergone “an aortic valve
replacement and tricuspid valve repair, which were severely damaged due to repeated septicemia and endocarditis,
for work[-]related exposure in [the] past and in urgent need of correction when he was hospitalized with sepsis and
pneumonia.”

2

had attended college through a program with the state of Florida from 1997 to 2005 but that
OWCP did not “respond favorably” to the state’s intervention. Hecited OWCP’s procedures
providing that a claimant who subsequently complies with vocational rehabilitation should have
his compensation reinstated. Appellant argued that on June 7, 1996 the MSPB instructed the
employing establishment to comply with reinstatement decision but OWCP did not assist him in
this effort. He further maintained that OWCP did not consider his post-traumatic stress disorder
as diagnosed in October 2004 by Dr. James D.D. Bradley, a clinical psychologist. Appellant
further asserted that OWCP should address “recommendations for medical rehabilitation” made
by Dr. Bharat K. Upadhyay, a Board-certified internist, and Dr. Johnson.6
Appellant resubmitted a letter dated February 6, 2002 from a vocational rehabilitation
counselor. The counselor informed the Florida Department of Education that he was a student at
a state university and had “demonstrated good effort in participating in the rehabilitation
program (1997-present).”
In another letter dated May 1, 2012, appellant related that he was enclosing his claim for
compensation and request for medical services and rehabilitation. On May 7, 2012 he requested
rehabilitation following his heart valve replacement.
In a report dated January 12, 2010, Dr. Upadhyay and Dr. Johnson related that they were
treating appellant for “inflammatory, chronic and debilitating cutaneous outbreaks of
streptococcal dermatitis.”7They found that he was disabled from employment. On May 1, 2012
Dr. Upadhyay diagnosed chronic post-traumatic wound infection, an aortocoronary bypass, a
heart value replacement and mitral valve disorder. In an accompanying state workers’
compensation form, he indicated that appellant’s condition was work related and that he “has
been disabled.”
By decision dated May 17, 2012, OWCP denied appellant’s request for reconsideration as
it was untimely filed and insufficient to establish clear evidence of error.
On appeal, appellant argues that he made a good faith effort to receive medical and
vocational rehabilitation, that his physical and emotional condition interrupted his rehabilitation
and reemployment, that he should still be in federal service and that he is qualified for a “loan or
grant discharge due to OWCP false certification or revocation of intent without proper
notice.”He discussed actions by the employing establishment taken in connection with his work
injury. Appellant related that OWCP did not comply with FECA and repeatedly denied his
“request for medical and vocational rehabilitation.” OWCP did not accept hepatitis B or
folliculitis as instructed by the Board or that he sustained PTSD due to his work injury as found
by Dr. Bradley Appellant asserted that he had to seek rehabilitation through the state because
OWCP denied his claim prior to the Board’s reversal. He participated in the early stages
6

In an October 14, 2003 psychological evaluation, Dr. Bradley evaluated appellant in connection with a state
rehabilitation program. He diagnosed recurrent mild major depressive disorder and an anxiety disorder not
otherwise specified.
7

In a report dated April 19, 2010, Dr. Johnson discussed her treatment of appellant for MRSA with recurrent skin
colonization. She opined that “his current cardiac condition is the direct result of his occupational exposure which
led to bacteremia and valve damage.”

3

ofvocational testing in November 1996. Appellant lost his employment in February 1996 and
again received vocational rehabilitation through the State of Florida. He argued that OWCP
erred in referring him to a private rehabilitation counselor for retaliation services since he was
undergoing rehabilitation through the State of Florida. Appellant noted that an MSPB judge
found that he was entitled to compensation.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a) of FECA.8 As once such limitations, 20 C.F.R. § 10.607
provides that an application for reconsideration must be sent within one year of the date of the
OWCP decision for which review is sought. OWCP will consider an untimely application only
if the application demonstrates clear evidence of error on the part of OWCP in its most recent
merit decision. The application must establish, on its face, that such decision was erroneous.9
The term “clear evidence of error” is intended to represent a difficult standard. The
claimant must present evidence which on its face shows that OWCP made an error (for example,
proof of a miscalculation in a schedule award). Evidence such as a detailed, well-rationalized
medical report which, if submitted prior to the denial, would have created a conflict in medical
opinion requiring further development, is not clear evidence of error and would not require a
review of the case on the Director’s own motion.10 To establish clear evidence of error, a
claimant must submit evidence relevant to the issue which was decided by OWCP. The evidence
must be positive, precise and explicit and must manifest on its face that it committed an error.11
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
Its procedures provide that the one-year time limitation period for requesting reconsideration
begins on the date of the original OWCP decision.12 Aright to reconsideration within one year
also accompanies any subsequent merit decision on the issues.13 As appellant’s February 16,
2011 and May 1, 2012 requests for reconsideration were submitted more than one year after the
last merit decision of record, issuedAugust 27, 2002, they were untimely. Consequently, he must
demonstrate clear evidence of error by OWCP in denying his claim for compensation.14

8

Supra note 2.

9

20 C.F.R. § 10.607.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5(a) (December 2003).

11

Robert F. Stone, 57 ECAB 292 (2005); Leon D. Modrowski, 55 ECAB 196 (2004); Darletha Coleman, 55
ECAB 143 (2003).
12

20 C.F.R. § 10.607(a).

13

Robert F. Stone, supra note 11.

14

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

4

Appellant argued that he complied with a state rehabilitation program. He submitted a
2002 letter from a rehabilitation counselor regarding his participation in a state program.
Appellant maintained that this showed that he had complied with vocational rehabilitation. The
Board, however, previously determined that attending college under a state rehabilitation
program did not constitute good cause for failing to cooperate with OWCP’s rehabilitation
efforts. Absent further review of this issue by OWCP pursuant to section 8128, it is res
judicata.15
Appellant additionally argued that the MSPB instructed the employing establishment to
reinstate him but OWCP did not assist him obtaining reemployment. It is well established,
however, that decisions made by other federal agencies or government bodies are not dispositive
of issues raised under FECA. Decisions made by such tribunals are pursuant to different statues
which have varying standards for establishing disability and eligibility for benefits.16
Appellant cited OWCP’s procedures providing that a claimant who subsequently
cooperated with vocational rehabilitation is entitled to have his compensation reinstated. He did
not, however, point to any specific correspondence that he sent agreeing to participate in
vocational rehabilitation through OWCP or directly inform OWCP that he was now willing to
participate in an OWCP-sponsored program.
Appellant argued that OWCP failed to consider that he had post-traumatic stress disorder
as diagnosed in 2004. He did not, however, submit any evidence establishing that he was unable
to participate in vocational rehabilitation in 2001 due to PTSD. Consequently, appellant’s
argument does not show clear evidence of error by OWCP.
Appellant raised numerous arguments regarding expansion of his claim and approving
medical rehabilitation services.
He further generally asserted that he was currently
disabled.Appellant submitted medical evidence from Dr. Johnson and Dr. Upadhyay in support
of his contentions that his claim should be expanded and that he is disabled. The Board’s
jurisdiction, however, is limited to reviewing final decisions of OWCP.17 OWCP has not issued
a final decision onthe issue of claim expansion or disability. Thus, these issues are not before the
Board at this time.
On appeal, appellant asserts that he tried to obtain vocational rehabilitation but his
physical condition interrupted the rehabilitation process. He further explains that he initially
sought vocational rehabilitation through a state program because OWCP denied his claim.
Appellant indicates that he participated in vocational testing in 1996. As discussed, however, the
underlying issue is whether he complied with the early and necessary stages of vocational
rehabilitation as instructed by OWCP. The Board previously found that appellant’s participation
in a state program was not a good reason for failing to cooperate with OWCP’s rehabilitation

15

See Robert G. Burns, 57 ECAB 657 (2006); Clinton E. Anthony, Jr., 49 ECAB 476 (1998).

16

See Andrew Fullman, 57 ECAB 574 (2006); Dianna L. Smith, 56 ECAB 524 (2005).

17

20 C.F.R. § 501.2(c).

5

efforts. As discussed, absent further review of this issue by OWCP pursuant to section 8128, it is
res judicata.18
Appellant maintains that OWCP denied his repeated requests for further medical and
vocational rehabilitation. He further argues that he is entitled to additional compensation such as
a grant or loan repayment. As discussed, OWCP has not issued a decision on these issues.
Appellant can clearly inform OWCP if he wishes to pursue vocational rehabilitation or request
either expansion of his claim or compensation for disability.
Appellant further argues that OWCP should have accepted hepatitis B and folliculitis
based on the Board’s decision. However, the Board, in its November 19, 1999 decision, did not
determine that he established hepatitis B or folliculitis but rather found staphylococcus aureaus
and dermatitis herpetiformia casually related to factors of his federal employment.
As the evidence submitted by appellant is insufficient to raise a substantial question as to
the correctness of the last merit decision, he has not established clear evidence of error.19
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and did not demonstrate clear evidence of error.

18

See supra note 12.

19

See Veletta C. Coleman, 48 ECAB 367 (1997).

6

ORDER
IT IS HEREBY ORDERED THATthe May 17, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 25, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

7

